Citation Nr: 1803811	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  13-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left ankle condition, to include as secondary to service-connected left knee instability.

2. Entitlement to a rating in excess of 20 percent for service-connected left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1977 to May 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing was held before the undersigned in October 2017. A transcript of the hearing is associated with the Veteran's claims file.

The issue of entitlement to a rating in excess of 20 percent for service-connected left knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's left ankle condition is etiologically related to her service-connected left knee instability.


CONCLUSION OF LAW

Service connection for a left ankle condition is warranted. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  As this decision is completely favorable to the issue being adjudicated, there is no reason to belabor the impact of VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability for which secondary service connection is sought; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board recognizes there is competent evidence of a current left ankle condition. The Veteran has been diagnosed with peroneal tendonitis, osteochondral defect, and moderate degenerative changes. See June 2010 VA treatment visit, October 2014 private treatment visit, December 2015 left ankle x-ray, and July 2016 VA examination. The Board also recognizes that the Veteran is service-connected for left knee instability. Therefore, the question addressed in this analysis is whether there is competent and probative evidence that the Veteran's left ankle condition was caused or aggravated by her service-connected left knee condition.  

The Board finds the evidence is at least in relative equipoise as to whether the Veteran's left ankle condition was caused or aggravated by her service-connected left knee instability. As such, the benefit of the doubt in resolving this issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnosis of a left ankle condition. Records the year following separation are silent for complaints, treatment, or diagnosis of a left ankle condition. This is consistent with the Veteran's contention that these conditions are not directly related to service, but related to her service-connected left knee instability.

At a September 2009 VA treatment visit, the Veteran reported left foot and ankle pain since left knee surgery. The Veteran reported no other injury to the left foot. An assessment was given of status post left knee reconstruction with external rotation of left tibia and chronic pain in left ankle and foot. 

At an October 2010 VA treatment visit, the Veteran reported she had been favoring her left knee, which caused left ankle pain. 

At a June 2010 VA treatment visit, the examiner "explained to the patient that there is likely correlation between her altered gait since knee surgery, which has resulted in overuse strain of the left foot as she is slightly more abducted and pronated in gait on the left side as she guards her gait." She was diagnosed with chronic tear of the left peroneal tendons.

At an August 2012 VA examination for the left ankle, the examiner opined the Veteran's left ankle condition was less likely than not incurred in or caused by claimed in-service injury, event or illness. The examiner's rationale was that left ankle condition is a ligament that does not have origin or relationship to the knee. The examiner noted gait and stance had not changed per ambulation history.

In January 2015, the Veteran's private treating podiatrist for left ankle pain stated the patient most probably experiences lateral ankle pain as a reflection of ankle joint capsulitis and/or symptoms from medial talar dome osteochondral defect. The examiner opined that without a recalled or specific event of trauma at the talar dome, it would be considered as likely as not secondary to chronic left knee instability. 

In June 2015, a VA examiner opined the Veteran's left ankle condition was less likely than not incurred in or caused by in-service, injury, event, or illness without further rationale.

A July 2016 VA examiner opined it is less likely than that the Veteran's left ankle disorder (osteochondritis dissecans lesion) is related to or aggravated by her service-connected degenerative joint disease of the left knee. The examiner's rationale was that there is no documentation in the available and current literature suggesting a correlation between osteoarthritis of the knee and the subsequent development of an osteochondritis dissecans lesion of the talus in the ipsilateral ankle. 

At an October 2017 Board hearing, the Veteran reported left knee pain, worse with standing or activity. The Veteran reported left ankle pain started after her left knee pain worsened. 

The Board gives great probative weight to the June 2010 and January 2015 medical opinions. The examiners are competent to opine on the etiology of the Veteran's left ankle condition. The Board finds these opinions credible because they considered the Veteran's lay statements, reviewed the Veteran's medical history, and performed an in-person examination. These opinions are consistent with the Veteran's complaints that her left ankle problems started after difficulty standing and altered gait due to left knee instability, as well as observations of altered gait in physical examiantions.

The Board acknowledges that August 2012, June 2015, and July 2016 VA examinations found it less likely than not the Veteran's left ankle condition was related to service or her service-connected left knee condition. The Board gives these opinions limited probative weight because the opinions did not consider the Veteran's lay statements that her left ankle problems started after difficulty standing and altered gait due to left knee instability. The July 2016 VA examination opinion stated there was no documentation to suggest a correlation, but did not discuss the June 2010 and January 2015 positive nexus medical opinions.

In summary, the Board finds there is competent and probative evidence showing the Veteran's left ankle condition is etiologically related to her service-connected left knee condition.

Resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for left ankle condition is warranted. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ankle condition is granted.


REMAND

The Board finds the July 2016 VA examination evaluating the left knee to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

First, the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. See Correia v. McDonald, 28 Vet. App. 158 (2016). Upon review of the July 2016 examination, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary. 

Second, the examiner stated it would be mere speculation to give an opinion on any additional loss of degrees of range of motion over a period of time, but acknowledged the Veteran did show loss of range of motion during repetition during the exam. When opining on whether, and to what extent, the Veteran experiences likely functional loss during flare-ups and/or with repeated use, the Court has stated the examiner should attempt to ascertain adequate information from relevant sources, including lay statements, regarding frequency, duration, characteristics, severity, or functional loss. See Sharp v. Shulkin, 29 Vet. App. 26 (2017).There is no indication the examiner made any attempt to ascertain adequate information from relevant sources in order to provide the requested opinion. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, preferably with an orthopedist, to determine the current severity of her service-connected left knee condition. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The physician should conduct range of motion testing of the bilateral knees (expressed in degrees) in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees). In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

If the examination does not take place during a flare-up or after repeated use over time, the examiner should attempt to offer an estimate derived from information procured from relevant sources, including the Veteran's lay statements. An examination that fails to attempt to ascertain adequate information from relevant sources regarding frequency, duration, characteristics, severity, or functional loss during flare-ups or repeated use over time will be considered inadequate. See Sharp v. Shulkin, 
29 Vet. App. 26 (2017).

The examiner should specifically consider the Veteran's October 2017 Board hearing testimony in which she describes difficulty maneuvering stairs, getting in and out of a car, and standing for long periods. The Veteran reported pain with everyday tasks and worsened pain when it is rainy or cold.

If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


